OWEN, WILLIAM C., Jr., (Retired) Associate Judge.
Dawn Sobel and three others, including one Gombos, were indicted for first degree murder for the death of a police officer. The officer was killed as a result of shots fired by Gombos while he and Dawn Sobel were seeking to aid the escape of certain prisoners being guarded by the officer. Gombos was tried first and convicted of second degree murder. Thereafter, prior to the commencement of her trial, Sobel moved to have the first degree murder charge against her reduced to second degree murder on the basis that she was an aider and abettor and could be convicted of no higher offense than that for which Gom-bos had been convicted. That motion was denied. Sobel’s trial resulted in her being convicted of first degree murder, as well as the separate offense of aiding the escape of a prisoner.
We affirm the respective judgments and sentences on the authority of Potts v. State, 403 So.2d 443 (Fla. 2d DCA 1981) and de*557cline to follow Turner v. State, 369 So.2d 670 (Fla. 1st DCA 1979), relied upon by appellant. Redondo v. State, 403 So.2d 954 (Fla.1981), Palacio v. State, 402 So.2d 500 (Fla. 3d DCA 1981) and Mahaun v. State, 377 So.2d 1158 (Fla.1979), also cited by appellant, are inapposite, as each involves a principle of law unrelated to appellant’s status as a principal in the first degree under section 777.011 Fla.Stat. (1977).
Appellant has submitted for our consideration other points as well, but these are likewise without merit and do not require discussion.
AFFIRMED.
DOWNEY and ANSTEAD, JJ., concur.